Title: To James Madison from Valentin de Foronda, 9 August 1807
From: Foronda, Valentin de
To: Madison, James



Muy sðr mio:
Philadelphia 9 de Agosto 1807.

No puedo menos de hacer presente a VS que observo en el Borron de mi carta del 6 de Agosto que el amanuence copió hablando del Barco detenido, que se dirigia a Nueva-Orleans debiendo copiar: que se dirigía desde Nueva-Orleans al Fuerte Stoddart.  Aunque para el caso es lo mismo, me ha parecido de mi obligacion corregir esta equivocacion á fin de que reyne la exactitud de los hechos.
Tengo la honra de ofrecerme á la obediencia de VS, y pido a Dios Que. Su vida ms. as.  B. L. M de VS de los Rey su mas atento servidor

Valentin de Foronda

